DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
Claims 1-11, received 1/6/2020, are pending for examination.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/545702, filed on 12/9/2017.
Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 1/6/2020 and 4/5/2020 were considered.
Specification
The abstract of the disclosure is objected to because the abstract should be one paragraph, and the scope of the conditional expression in the abstract does not match that of the claimed invention.  Correction is required.  See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li, U.S. Patent Application Publication Number 2016/0202457 A1 (hereafter Li).
Regarding claims 1 and 11, Li discloses a variable magnification optical system (see at least figure 1)/method for manufacturing a variable magnification optical system, comprising:
a lens barrel (paras. [0003], [0063] and [0064]);
a first lens group having a negative refractive power (see at least figure 1, element G1, as well as the abstract, paragraphs [0065]-[0080], TABLE 1 and TABLE 2);

an aperture, the at least one positive lens being disposed between the first lens group and the aperture (see at least figure 1, element S(STOP));
an intermediate group having a plurality of lenses disposed closer to the image side than the aperture (see at least figure 1, element G2b); and
a vibration-reduction lens group disposed closer to the image side than the intermediate group and movable so as to have a movement component in a direction orthogonal to an optical axis (see at least figure 1, element G3), wherein
the plurality of lenses of the intermediate group integrally move upon varying magnification (para. [0067]), and
the system satisfies the following conditional expression:
1.500 <f(1~Gn)t/ft< 100.000 where
f(1~Gn)t: a composite focal length from the first lens group to the intermediate group in a telephoto end state
ft: a focal length of the entire system in the telephoto end state (“f(1~Gn)t” can be calculated from the data given in TABLE 1 and TABLE 2 using a matrix calculation to be 50.572, and ft has a value of 23.483, and thus f(1~Gn)t/ft is 2.154, which is in the claimed range).
Regarding claim 3, Li discloses that the system is constituted by, in order from an object: the first lens group (see at least figure 1, element G1), a second lens group having a positive refractive power (see at least figure 1, element G2), a third lens group 
Regarding claim 10, Li discloses an optical apparatus having the variable magnification optical system of claim 1 (paras. [0003], [0063] and [0064]).

Claims 1 and 9-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kimura, U.S. Patent Application Publication Number 2012/0218646 A1 (hereafter Kimura).
Regarding claims 1 and 11, Kimura discloses a variable magnification optical system (see at least figure 4)/method for manufacturing a variable magnification optical system, comprising:
a lens barrel (see at least figure 16, element 2);
a first lens group having a negative refractive power (see at least figure 4, element G1, as well as the abstract, paragraphs [0098]-[0108], and TABLE 2);
at least one positive lens disposed closer to an image side than the first lens group (see at least figure 4, element L21);
an aperture, the at least one positive lens being disposed between the first lens group and the aperture (see at least figure 4, element S);
an intermediate group having a plurality of lenses disposed closer to the image side than the aperture (see at least figure 4, elements L22 and L23); and
a vibration-reduction lens group disposed closer to the image side than the intermediate group and movable so as to have a movement component in a direction orthogonal to an optical axis (see at least figure 4, elements L24 and L25), wherein

the system satisfies the following conditional expression:
1.500 <f(1~Gn)t/ft< 100.000 where
f(1~Gn)t: a composite focal length from the first lens group to the intermediate group in a telephoto end state
ft: a focal length of the entire system in the telephoto end state (“f(1~Gn)t” can be calculated from the data given in TABLE 1 and TABLE 2 using a matrix calculation to be 140.281, and ft has a value of 12.6, and thus f(1~Gn)t/ft is 11.133, which is in the claimed range).
Regarding claim 9, Kimura discloses that the intermediate group has one or more positive lens components and one or more negative lens components (see at least figure 4, elements L22 and L23).
Regarding claim 10, Kimura discloses an optical apparatus having the variable magnification optical system of claim 1 (fig. 16).
Other Related Art
This prior art, made of record, but not relied upon is considered pertinent to applicant's disclosure since the following references have similar structure and/or use similar optical elements to what is claimed and/or disclosed in the instant application:
Hagiwara, US 2014/0152887 A1 discloses a similar apparatus/method as claimed in claims 1 and 11 (fig. 1, abstract, TABLE 2);
Imaoka, US 2013/0141628 A1) discloses a similar apparatus/method as claimed in claims 1 and 11 (fig. 1, abstract, TABLE 1);
Hagiwara, US 2015/0070520 A1 discloses a similar apparatus/method as claimed in claims 1 and 11 (fig. 1, abstract, TABLE 1a);
Shibayama, US 2018/0157015 A1 discloses a similar apparatus/method as claimed in claims 1 and 11 (fig. 1, abstract, TABLE 1); and
Shibayama, US 2018/0196241 A1 discloses a similar apparatus/method as claimed in claims 1 and 11 (fig. 1, abstract, TABLE 1).
Allowable Subject Matter
Claims 2 and 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        2/26/2021
Derek S. CHAPEL
Primary Examiner
Art Unit 2872